              Case 5:20-cv-04265-BLF Document 40 Filed 01/21/21 Page 1 of 3



     SANJIV N. SINGH, A PROFESSIONAL LAW CORPORATION
 1
     Sanjiv N. Singh, Esq. (SBN 193525)
 2   1650 S. Amphlett Blvd. Suite 220
     San Mateo, CA 94402
 3
     Phone: (650) 389-2255
 4   Email: ssingh@sanjivnsingh.com
 5
     INDRAJANA LAW GROUP, A PROFESSIONAL LAW CORPORATION
 6   Michael Indrajana, Esq. (SBN 258329)
 7   1650 S. Amphlett Blvd. Suite 220
     San Mateo, CA 94402
 8   Phone: (650) 597-0928
 9   Email: michael@indrajana.com

10   Attorneys for Plaintiff Karen Trinh, DDS, Inc.
11
                                  UNITED STATES DISTRICT COURT
12
                                 NORTHERN DISTRICT OF CALIFORNIA
13

14
     KAREN TRINH, DDS, INC., a California             Case No.: 5:20-cv-04265-BLF
15   Corporation,
16                                                    PLAINTIFF’S REQUEST AND ORDER FOR
                         Plaintiff,
                                                      DISMISSAL WITH PREJUDICE
17
                           vs.
18

19   STATE FARM GENERAL INSURANCE
     COMPANY, an Illinois Corporation doing
20   business in California; AND DOES 1 TO 50,
21   INCLUSIVE.

22                       Defendants.

23

24

25

26

27

28
                                                  -1-
                    PLAINTIFF’S REQUEST AND ORDER FOR DISMISSAL WITH PREJUDICE
                                      CASE NO.: 5:20-CV-04265-BLF
              Case 5:20-cv-04265-BLF Document 40 Filed 01/21/21 Page 2 of 3



 1          Plaintiff Karen Trinh, DDS, Inc., pursuant to Federal Rule of Civil Procedure

 2   41(a)(1)(A)(i), hereby requests the dismissal with prejudice of this action. This request is based

 3   on Plaintiff’s preference to not amend the complaint and to instead seek dismissal with

 4   prejudice to enable an immediate appeal.

 5

 6
     Respectfully Submitted,
 7

 8   DATED: January 21, 2021                   SANJIV N. SINGH, A PROFESSIONAL LAW
                                               CORPORATION
 9
10                                             By: /s/ Sanjiv N. Singh
11                                                    Sanjiv N. Singh

12                                             INDRAJANA LAW GROUP, A PROFESSIONAL
13                                             LAW CORPORATION

14                                             By: /s/ Michael B. Indrajana
15                                                    Michael B. Indrajana

16                                             Counsel for Plaintiff, KAREN TRINH, DDS., INC.
17

18

19
20

21

22

23

24

25

26

27

28
                                                   -2-
                     PLAINTIFF’S REQUEST AND ORDER FOR DISMISSAL WITH PREJUDICE
                                       CASE NO.: 5:20-CV-04265-BLF
              Case 5:20-cv-04265-BLF Document 40 Filed 01/21/21 Page 3 of 3



                                                 ORDER
 1

 2
     Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(i), Plaintiff’s action is dismissed with
 3
     prejudice.
 4

 5
            January 21, 2021
     DATE: ____________                               _____________________________________
 6                                                    The Honorable Beth Labson Freeman
 7                                                    United States District Judge

 8

 9
10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28
                                                   -3-
                     PLAINTIFF’S REQUEST AND ORDER FOR DISMISSAL WITH PREJUDICE
                                       CASE NO.: 5:20-CV-04265-BLF
